EXAMINER'S AMENDMENT
This is a first action notice of allowability. This notice is responsive to the Response to Restriction Requirement and Amendment filed April 7, 2022. By that amendment, claims 1 and 6 were amended. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on April 7, 2022, is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Comment Regarding Withdrawn Claims
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Examiner’s Amendment
Cancel claims 10-20. 
Reasons for Allowance
This application is a continuation of US patent 10,603,116; which is a continuation of US patent 9,687306; which is a continuation of US patent 9,216,048; which is a division of US patent 8,366,719. The application has ultimate priority dated to March 18, 2009. 
The allowed claims are considered to contain subject matter which is quite similar to that of US patent 9,687,306.  The major differences appear to be clarification of writing format and less recitation of the screw structure. The essential method of use of the device is considered to be quite similar to that of the previously allowed patent. 
Further search and consideration have been conducted. No references which are more relevant than those already of record in this patent family were discovered. 
Allowable Subject Matter
Claims 1-9 stand allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799